Case 15-74178-sms          Doc 56      Filed 07/22/20 Entered 07/22/20 08:05:59                Desc Main
                                       Document Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION
IN RE:                                                CASE: A15-74178-SMS

CANDICE MICHELE UPSHAW                                                    CHAPTER 13


Debtor

                                         Notice of Final Cure

Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Mary Ida Townson
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed below
has been paid in full.

Name of Creditor: HOME POINT FINANCIAL CORPORATION


Final Cure Amount

Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Asserted            Allowed             Paid
5       6927                                     $426.67             $426.67             $426.67
Total Amount Paid by Trustee                                                             $426.67


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                      X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the Chapter
13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor has paid
in full the amount required to cure the default on the claim; and 2) whether the Debtor is otherwise current
on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.


                                                     1
Case 15-74178-sms        Doc 56     Filed 07/22/20 Entered 07/22/20 08:05:59              Desc Main
                                    Document Page 2 of 2




A15-74178-SMS
                                 CERTIFICATE OF SERVICE

This is to certify that on this day I caused a copy of the foregoing pleading to be served via United
States First Class Mail, with adequate postage thereon, on the following parties at the address shown
for each:
CANDICE MICHELE UPSHAW
2973 LIGHTHOUSE WAY
CONYERS, GA 30013

HOME POINT FINANCIAL CORPORATION
ATTN: Bankruptcy Administrator
11511 Luna Road, Suite 300
Farmers Branch, TX 75234

Sottile & Barile, LLC
ATTN: Anthony Sottile
394 Wards Corner Rd, Ste 180
Loveland, OH 45140

I further certify that I have on this day electronically filed the pleading using the Bankruptcy Court's
Electronic Filing program, which sends a notice of this document and an accompanying link to this
document to the following parties who have appeared in this case under the Bankruptcy Court's
Electronic Case Filing program:

CLARK & WASHINGTON

Dated: July 22, 2020
                                                  Respectfully submitted,


                                                  _/s/___________________________
                                                  Mary Ida Townson, Attorney
                                                  Standing Chapter 13 Trustee
                                                  GA Bar No. 715063
                                                  285 Peachtree Center Ave, Suite 1600
                                                  Atlanta, GA 30303-1229
                                                  (404) 525-1110
                                                  maryidat@atlch13tt.com



                                                  2
